Notice of Pre-AIA  or AIA  Status
In the previous PTOL-37, paragraph one and the Detailed Action, under examiner’s statement of reason for allowance, the date for the applicant’s response is incorrect. The correct date has been recorded in this newly issued Corrected Notice of Allowability.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 2, 3 and 7-13 are pending. Claims 7 and 13 have been amended. Claims 1 and 4-6 have been canceled.
Allowable Subject Matter
Claims 2, 3 and 7-13 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the prior art of record in view of the Applicant’s amendments of 01-14-2021. After further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ALI S ABYANEH/Primary Examiner, Art Unit 2437